Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 8/4/2021. 
Claims 1-16 are pending.
Claims 1 and 4 have been amended. 

Response to Arguments
Applicant's argument(s) a filed on 8/4/2021 with respect to claim(s) 1 and 4 have been fully considered but they are not persuasive. 
In the communication field, applicant argues in substance that:
a.  	Regarding claim(s) 1 and 4, Applicant argues (Remark page(s) 7-9)
“Khivesara's solution (as claimed in claim | thereof} is specifically directed to a method and apparatus "of allocating bandwidth of a communications system among multiple applications using the communications system to transfer data".
As opposed to that, the present invention as recited in currently amended claim 1] is directed to the allocation of processing resources available in a cloud computing environment to a plurality of devices, so that each of these devices may utilize these resources on demand,without the need to provide each of these devices with the full processing capabilities required to execute the software applications associated therewith.
One of ordinary skill in the art would have understood that nothing in Khivesara’s solution, whether explicitly or implicitly, would have been considered as a teaching to provide each of a plurality of elements clement with processing resources out of a pool of such resources that are coraprised in a cloud computing environment.
Therefore, Khivesara cannot be considered as a publication that renders the present invention obvious for a first reason.
Second, according to Khivesara’s solution as described for example in Para. 0020...In the context of the present invention, individual applications are for the most part unaware of the multiplexing of 
Thus, if and only if there is a case of applications competing for bandwidth that needs to be divided among them, a change in bandwidth allocation is affected. This has nothing to do with the provisioning, on demand, shared computer processing resources to each device included in the IP-based communication network when the latter needs such processing resources for executing certain applications associated therewith.
Therefore, Khivesara does not render the present invention unpatentable for a second reason.
Next, according to currently amended claim 1, the claimed network element itself is configured to manage shared processing resources in the IP-based communication network that are being utilized by a software application. Nothing in Khivesara can be considered as a network element that is configured to manage shared processing resources, that are being utilized by a software application as recited in present claim 1. At best, Khivesara relates to affecting changes in bandwidth allocation in the communications system for the plurality of multiple applications, in order for them to receive data for their operation.”
In response to argument [a], Examiners respectfully disagrees.
The examiner interprets the claim limitation as "a system to provide shared computing resources (e.g. bandwidth) to devices in a IP-based network,  and wherein said network element is configured to manage shared processing resources in said I communication network that are being utilized by a software/application,  "  Therefore Khivesara et al teach this interpretation because " [0014], although allocation of bandwidth between a variety of applications and users of those applications can be based on different approaches, determining which approach to use will typically take into consideration the following factors: the type of data or application and how best to deliver and present that data; the bandwidth requirements of the data, both on average and during periods of increased demand; and how best to alter the initial allocation of bandwidth without compromising a desired or required quality of service (QoS) for that application. [0437], the resource allocation methods described herein may be used to allocate bandwidth by a Session manager (network element) and/or to establish or control a desired 

Applicant’s argument(s) b filed on 8/4/2021, with respect to claim(s) 1 and 4 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khivesara et al (US20070180119 A1) in view of ARNDT et al (US 20160301582A1)..
b.   	Regarding claim(s) 1 and 4, Applicant argues (Remark page(s) 9)
“Moreover, as recited in current claim 1, the management of resources is carried out by affecting changes in said managed resources in response to obtaining information retrieved from an application program interface (API) associated with said software application that relates to a user experience of users communicating with said software application.
In the Office Action, the Examiner admits that Khivesara fails to teach that the management of resources is carried out by affecting changes in said resources by the network element in response to obtaining information retrieved from an application program interface (API) associated with said software application, but maintained that Dujodwala teaches that constrain.
Applicant respectfully submits that all that Dujodwala taught is the use of APIs to configure and manage the node and receive events from the node. Applicant has never claimed that they had invented APIs; what they do claim to have invented is affecting changes in the managed processing resources in response to obtaining information retrieved from an API associated with the software application requiring the processing resources. This has nothing to do with Dujodwala’s disclosure.”

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 1, 2, 4-7, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khivesara et al (US20070180119 A1) in view of ARNDT et al (US 20160301582A1).
With respect to independent claims:
Regarding claim(s) 4,  Khivesara et al  teach a network element operative in a cloud computing environment in an IP-based communication network, wherein said cloud computing environment being an Internet based computing environment that provides, on demand, shared computer processing resources to devices comprised in said IP-based communication network,  and wherein said network element is configured to manage shared processing resources in said IP- based communication network that are being utilized by a software application, (Khivesara, " [0014], although allocation of bandwidth between a variety of applications and users of those applications can be based on different approaches, determining which approach to use will typically take into consideration the following factors: the type of data or application and how best to deliver and present that data; the bandwidth requirements of the data, both on average and during periods of increased demand; and how best to alter the initial allocation of bandwidth without compromising a desired or required quality of service (QoS) for that application. [0437], the resource allocation methods described herein may be used to allocate bandwidth by a Session manager (network element) and/or to establish or control a desired level of quality of service for an application or group of applications in the context of 
However, Khivesara fails to teach wherein said management of resources is carried out by affecting changes in said managed resources in response to obtaining information retrieved from an application program interface (API) associated with said software application that relates to a user experience of users communicating with said software application.
	ARNDT et al teaches wherein said management of resources is carried out by affecting changes in said managed resources in response to obtaining information retrieved from an application program interface (API) associated with said software application that relates to a user experience of users communicating with said software application. (ARNDT, [0038], Fig.2, the datacenter (202) may include a SDN application programming interface (API) (218). In one example, the SDN API (218) receives the application's session quality metrics from the applications session quality metrics database (222). In this example, the SDN API (218) sends the application's session quality metrics to the utilizing system (206). In one example, the utilizing system (206) may store the application session quality metrics in an application session quality metrics database (230) on a SDN application (226). As will be described later on in this specification, the application's session quality metrics are received by the SDN controller (208) and used by the diagnostic analysis to further enhance a user's experience.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein said management of resources is carried out by affecting changes in said managed resources in response to obtaining information retrieved from an application program interface (API) associated with said software application that relates to a user experience of users communicating with said software application as taught by ARNDT et al. The motivation/suggestion would have been because there is a need to i enhance a user's experience. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 4 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 5, Khivesara-ARNDT teaches the method of claim 4, wherein the information retrieved from the API comprises values of key performance indicators (KPIs) associated with said software application. (Khivesara, [0020], the invention utilizes a set of bandwidth constraints in combination with a set of heuristics and rules for the allocation and re-allocation of bandwidth among multiple applications in a manner that minimizes the impact on the quality of service metrics of importance to the affected applications. In the context of the present invention, individual applications are for the most part unaware of the multiplexing of multiple bandwidth requests, except when they compete for bandwidth, and in this case, if necessary, the present invention implements processes to cause the quality of service provided to each application to degrade smoothly, with certain priorities and service guarantees being maintained. [0096], Policy Manager 210 provides a network operator or other management entity with the ability to create and modify application policies, which in turn determine network resource allocation and sharing between multiple applications. The policy manager also reports historical and real-time application resource usage to support billing, resource allocation based on bidding or other business models, and refinements of future policies. )

Regarding claim(s) 6, Khivesara-ARNDT teaches the method of claim 5, wherein the method comprises the steps of:  (i)    registering said software application with the network element; (Khivesara, [0071], the invention is implemented in the form of a client-server architecture that includes a Broadcast Server (BS) and a Broadcast Client Toolkit (BCT). Server-side applications that serve data, send notifications, or distribute events register with the Broadcast Server. Client applications that wish to receive such data, notifications, or events register with the Broadcast Client Toolkit.) (Pecus, [0053], Such a registry system 100 can further interface with servers, routers, switches and other network devices of network providers (at PEPs, for example); and can support multiple roles of registrations including application developers, application service providers, application users, network service providers, clearing house providers, network map providers, content providers, internet service providers, etc.)
(ii)    providing said software application with information that relates to a user experience of users communicating with said software application; (Khivesara, [0099], Session Manager 240 also 
(ill) providing the network element with information that would enable the network element to affect changes in resources associated with the communication network that are being utilized by the software application; and (Khivesara, [0020], the invention provides a way for multiple applications to share bandwidth in a more optimal way than provided by typical bandwidth sharing approaches. This functionality results from the recognition by the inventors that certain types of applications can operate effectively with “soft real-time” requirements for bandwidth allocation, thereby permitting a certain amount of negotiation and bandwidth (re)allocation to be utilized to satisfy the potentially conflicting demands of multiple applications. The invention utilizes a set of bandwidth constraints in combination with a set of heuristics and rules for the allocation and re-allocation of bandwidth among multiple applications in a manner that minimizes the impact on the quality of service metrics of importance to the affected applications. [0098], network operators are also enabled to monitor operating bandwidth for each application in real-time, and can introduce policy changes effectively in real-time. Note that application policy changes may affect the bandwidth available to other applications, not just the one(s) whose policy was changed. In such a case, the effected applications may be notified of the changes so that they can react accordingly, consistent with any relevant priorities or policies.)
(iv)    affecting one or more changes in said resources based on the information provided in step (ill). ((Khivesara, [0020], the invention provides a way for multiple applications to share bandwidth in a more optimal way than provided by typical bandwidth sharing approaches. This functionality results from the recognition by the inventors that certain types of applications can operate effectively with “soft real-time” requirements for bandwidth allocation, thereby permitting a certain amount of negotiation and bandwidth (re)allocation to be utilized to satisfy the potentially conflicting demands of multiple applications. The invention utilizes a set of bandwidth constraints in combination with a set of heuristics and rules for the allocation and re-allocation of bandwidth among multiple applications in a manner that minimizes the impact on the quality of service metrics of importance to the affected applications. [0098], network operators are also enabled to monitor operating bandwidth for each application in real-time, and can introduce policy changes effectively in real-time. Note that application policy changes may affect the bandwidth available to 

Regarding claim(s) 7, Khivesara-ARNDT teaches the method of claim 6, wherein said method further comprising: (v)    retrieving information for assessing results of affecting at least one of the one or more changes; and (vi)    providing said software application with information, based on the information retrieved in step (v). (Khivesara, [0020], the invention provides a way for multiple applications to share bandwidth in a more optimal way than provided by typical bandwidth sharing approaches. This functionality results from the recognition by the inventors that certain types of applications can operate effectively with “soft real-time” requirements for bandwidth allocation, thereby permitting a certain amount of negotiation and bandwidth (re)allocation to be utilized to satisfy the potentially conflicting demands of multiple applications. The invention utilizes a set of bandwidth constraints in combination with a set of heuristics and rules for the allocation and re-allocation of bandwidth among multiple applications in a manner that minimizes the impact on the quality of service metrics of importance to the affected applications. [0098], network operators are also enabled to monitor operating bandwidth for each application in real-time, and can introduce policy changes effectively in real-time. Note that application policy changes may affect the bandwidth available to other applications, not just the one(s) whose policy was changed. In such a case, the effected applications may be notified of the changes so that they can react accordingly, consistent with any relevant priorities or policies.)
Regarding claim(s) 10, Khivesara-ARNDT teaches the method of claim 6, wherein the information provided in step (ii) is information that relates to a user experience as reflected by said router and/ or by said communication network. (Khivesara, [0098], network operators are also enabled to monitor operating bandwidth for each application in real-time, and can introduce policy changes effectively in real-time. Note that application policy changes may affect the bandwidth available to other applications, not just the one(s) whose policy was changed. In such a case, the effected applications may be notified of the changes so that they can react accordingly, consistent with any relevant priorities or policies.)
Regarding claim(s) 11, Khivesara-ARNDT teaches the method of claim 6, wherein the information that enables said network element to affect changes in said resources provided in step (iii) comprises one or more indications that respective pre-defined KPI thresholds have been crossed. (Khivesara, [0171], due to the nature of the various types of applications, the present invention permits the definition of several bandwidth thresholds, constraints, values or relationships for each application. Policy Manager 210 allows network operators to specify these thresholds or values, and they can be altered if desired. As will be described in greater detail, Broadcast Server 100 functions to enforce these thresholds or values in accordance with certain specified rules or relationships and also informs applications when the thresholds or values change.)
Regarding claim(s) 12, Khivesara-ARNDT teaches the method of claim 6, wherein the changes affected in step (iv) is a member of a group that consists of: changing QoS profile, changing routing metric, and changing virtual routing and forwarding (VRF) of packets. (DUJODWALA, [0040], method 36 includes a step 40 of determining, based on the monitored data traffic, an updated virtual network topology that is predicted to better handle data traffic for the predetermined software application. As described above with respect to topology determination engine 28, step 40 can take data monitored in step 38 and determine an updated virtual network topology that can adapt to the requirements of the monitored network-hosted application over a period of time. [0045], computer-readable medium 48 is a non-transitory medium encoded with instructions executable by a processing resource 46. As illustrated in FIG. 4, the instructions include: (1) a data traffic monitoring module 50 that, when executed, causes processing resource 46 to monitor data traffic over virtual network 12 for a software application; (2) a historical trend module 52 that, when executed, causes processing resource 46 to determine historical trends in the monitored data traffic; (3) a network topology determination module 54 that, when executed, causes processing resource 46 to determine, based on the determined historical trends, an updated virtual network topology for virtual network 12 to improve network performance of the software application; and (4) a network topology update module 56 that, when executed, causes processing resource 46 to update the topology of virtual network 12 to achieve the determined updated virtual network topology. )
Regarding claim(s) 14, Khivesara-ARNDT teaches the method of claim 6, wherein said software application is a storage software application, and wherein said method is configured to enable routing data being conveyed for storage by the storage software application in case that an approach to a respective storage device is currently adversely affected by a network congestion. (DUJODWALA, [0029], the implementation of topology determination engine 28 in FIGS. 1 and 2 includes a combination of hardware and software to determine an updated virtual network topology for the virtualized routing infrastructure based on the historical data trends determined by traffic trending engine 26. For example, in situations where congestion on the network is inconsistent, topology determination engine 28 can determine an updated topology that can adapt to the requirements of the application over a period of time. The updated topology can lead to efficient usage of the network resources.)
Regarding claim(s) 15, Khivesara-ARNDT teaches the method of claim 6, wherein the method is configured to enable allocating additional bandwidth to the software application in order to overcome a temporary performance problem associated therewith. (Khivesara, [0020], the invention provides a way for multiple applications to share bandwidth in a more optimal way than provided by typical bandwidth sharing approaches. This functionality results from the recognition by the inventors that certain types of applications can operate effectively with “soft real-time” requirements for bandwidth allocation, thereby permitting a certain amount of negotiation and bandwidth (re)allocation to be utilized to satisfy the potentially conflicting demands of multiple applications. The invention utilizes a set of bandwidth constraints in combination with a set of heuristics and rules for the allocation and re-allocation of bandwidth among multiple applications in a manner that minimizes the impact on the quality of service metrics of importance to the affected applications. [0098], network operators are also enabled to monitor operating bandwidth for each application in real-time, and can introduce policy changes effectively in real-time. Note that application policy changes may affect the bandwidth available to other applications, not just the one(s) whose policy was changed. In such a case, the effected applications may be notified of the changes so that they can react accordingly, consistent with any relevant priorities or policies.)

Regarding claim(s) 16, Khivesara-ARNDT teaches the method of claim 6, wherein said software application is configured to affect one or more temporary network operational changes in order to enhance a user experience. (Khivesara, [0020], the invention provides a way for multiple applications to share bandwidth in a more optimal way than provided by typical bandwidth sharing approaches. This functionality results from the recognition by the inventors that certain types of applications can operate effectively with “soft real-time” requirements for bandwidth allocation, thereby permitting a certain amount of negotiation and bandwidth (re)allocation to be utilized to satisfy the potentially conflicting demands of multiple applications. The invention utilizes a set of bandwidth constraints in combination with a set of heuristics and rules for the allocation and re-allocation of bandwidth among multiple applications in a manner that minimizes the impact on the quality of service metrics of importance to the affected applications. [0098], network operators are also enabled to monitor operating bandwidth for each application in real-time, and can introduce policy changes effectively in real-time. Note that application policy changes may affect the bandwidth available to other applications, not just the one(s) whose policy was changed. In such a case, the effected applications may be notified of the changes so that they can react accordingly, consistent with any relevant priorities or policies.)

Claim(s) 2 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.

2.	Claim(s) 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khivesara et al (US20070180119 A1) in view of ARNDT et al (US 20160301582A1) in view of Pecus et al (US20060072541A1)
Regarding claim(s) 8, the prior art fails to teach the method of claim 6, wherein said network element is a router. 
Pecus et al teach wherein said network element is a router. (Pecus, [0053], such a registry system 100 can further interface with servers, routers, switches and other network devices of network providers (at PEPs, for example); and can support multiple roles of registrations including application developers, application service providers, application users, network service providers, clearing house providers, network map providers, content providers, internet service providers, etc.)


Claim(s) 3 is/are substantially similar to claim 8, and is thus rejected under substantially the same rationale.

Regarding claim(s) 9, Khivesara-DUJODWALA-Pecus teaches the method of claim 8, wherein said software application is registered with the router via a network API to enable said router to identify the user experience, based on retrieved values of (KPIs) associated with said software application. (Pecus, [0053], such a registry system 100 can further interface with servers, routers, switches and other network devices of network providers (at PEPs, for example); and can support multiple roles of registrations including application developers, application service providers, application users, network service providers, clearing house providers, network map providers, content providers, internet service providers, etc.)

3.	Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Khivesara et al (US20070180119 A1) in view of ARNDT et al (US 20160301582A1) in view of Hyndman et al (US 20060075478 A1).
Regarding claim(s) 13, the prior art fails to teach the method of claim 6, wherein said method is incorporated in a firewall activity to reduce processing calculations that are required to be carried out by the firewall, in the case of an attack on the software application, which results in a request initiated by the firewall to divert or block traffic at the network level.
Hyndman et al wherein said method is incorporated in a firewall activity to reduce processing calculations that are required to be carried out by the firewall, in the case of an attack on the software application, which results in a request initiated by the firewall to divert or block traffic at the network level. (Hyndman, [0039], the firewall and/or firewall agent may support session management to enable a user or application's session to be tracked. This is useful, for example in connection with an attack on the network, to help allow the network operator to determine who's account or which application is being used in the attack. By allowing filtering based on specific information, the network operator may then instruct the firewall to block the particular attack by instructing the firewall to stop the particular user or application session rather than requiring all traffic or a general class of traffic to be blocked.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein said method is incorporated in a firewall activity to reduce processing calculations that are required to be carried out by the firewall, in the case of an attack on the software application, which results in a request initiated by the firewall to divert or block traffic at the network level as taught by Hyndman et al. The motivation/suggestion would have been because there is a need to enhanced control of traffic propagation through a network firewall. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUJI CHEN/
Examiner, Art Unit 2456


/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456